DISMISS; and Opinion Filed December 15, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01154-CV

 IN RE JAMES D. YOO, KEITH WARD, HANS YOO, YOUNG K. YOO, AND DANNY
                             YOO, Relators

                 Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-14351

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice Lang
        On December 12, 2014 relators filed an agreed motion to dismiss the petition for writ of

mandamus in this case, which states the parties have reached, executed and satisfied a

confidential settlement agreement and the trial court has signed an order vacating the September

2, 2014 writ of attachment that is the subject of the petition for writ of mandamus.       A case

becomes moot if a controversy ceases to exist. In re Kellogg Brown & Root, Inc., 166 S.W.3d
732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist

between the parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891
S.W.2d 243, 245 (Tex. 1994) (orig. proceeding) (stating that for controversy to be justiciable,

there must be a real controversy between the parties that will be actually resolved by the judicial

relief sought); Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding)

(court will not issue mandamus if it would be useless or unavailing). With the withdrawal and
dissolution of the challenged order a justiciable controversy no longer exists thereby rendering

the petition for writ of mandamus moot. We DISMISS the petition.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE



141154F.P05




                                              –2–